DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 6/29/2022. Claims 1-20 are pending and have been examined. 
Allowable Subject Matter
2.	With the amendments, claims 4-7, 11-14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendments and Arguments
3.	 Claim 5 needs to be re-written: “placing a security factor with a highest weight value is placed at highest priority in the order; and placing a security factor with a lowest weight value is placed at lower priority in the order.”
Dependent claims 6, 13 and 20 still recite the term “sum” after “summation” was replaced by “aggregation” in the independent claims.
Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. In particular, the applicant argues that the references do not teach “aggregating a received security factor preference input from each user in the plurality of users based on an identified type of communication; and generating the line of communication between the plurality of computing devices based on the aggregation of the received security factor preference input from the plurality of users.”
In response, the examiner respectfully disagrees. First, the applicant is requested to clarify “aggregating a received security factor preference input .. based on an identified type of communication” which is not clearly described in the Specification.
Note that BOUBION teaches: [0017] “multi-factor authentication is the use (of) a plurality of authentication factors within an authentication routine .. The more authentication factors utilized, the higher confidence and security of authentication is achieved ..” The teachings read on “aggregating security factors” where the limitation term “aggregating” is ambiguous and can be broadly interpreted.
LINDSLEY teaches: [0008] “a system for sending authenticated events from a first device to a second device .. where the second device authenticates the signed event .. transferring the authentication bonding object from the first device to the second device” and [0044] “a device connected to a network environment 226 can send or receive voice, video or data, and to communicate over the network ..” The teachings read on a line of communication after authentication. 
Claim Rejections - 35 USC § 103
4.	Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maes (US 20020002465; hereinafter MAES) in view of Lindsley (US 20080148052; hereinafter LINDSLEY), and further in view of Boubion, et al. (US 20070271596; hereinafter BOUBION). 
 	As per claim 1, MAES (Title: Text independent speaker recognition for transparent command ambiguity resolution and continuous access control) discloses “A computer-implemented method comprising:
analyzing a received voice command by identifying a plurality of contextual factors associated with at least one user in a plurality of users using a natural language processing algorithm, wherein the at least one user is associated with a computing device; dynamically identifying the at least one user in the plurality of users based on an analysis of the identified contextual factors associated with the received voice command (MAES, [0028], After receiving the command, the speaker is identified and, if a corresponding alias has been enrolled by the recognized speaker, the corresponding special vocabulary and aliased instructions of the speech recognizer 360 <read on natural language processing> are selected; [0029], The speaker identification phase is implemented with a vector quantizer decoder of speaker identification element 410. On a frame-by-frame basis, the vector quantizer decoder 410 identifies the closest codebook or ranks the closest codebooks by comparison of the vector computed from the frame with the codebooks, variances and scores 430. Each feature vector <read on contextual factors – see Specification> is scored against feature vectors forming the codebooks; [0025], As the speaker is recognized, feedback of the recognition information is given to the user through any convenient device);  
[ transmitting the received voice command to another computing device within a plurality of computing devices associated with another user in the plurality of users; and generating a line of communication between the plurality of computing devices ] based on [ a correlation between [[a]] an aggregation of a plurality of security factors and a predetermined threshold of risk ] associated with authenticating an identity of each user within the plurality of users (MAES, [0028], After receiving the command, the speaker is identified), comprising: [ aggregating a received security factor preference input from each user in the plurality of users ] based on an identified type of communication (Examiner’s Note: the applicant is requested to clarify ‘a received security factor preference input .. based on an identified type of communication’ which is not clearly described in the Specification); and [ generating the line of communication between the plurality of computing devices ] based on the aggregation of the received security factor preference input from the plurality of users.” 
MAES does not expressly disclose “transmitting the received voice command to another computing device .. generating a line of communication between the plurality of computing devices ..” However, the feature is taught by LINDSLEY (Title: Method and system for authentication bonding two devices and sending authenticated events).
In the same field of endeavor, LINDSLEY teaches: [0008] “a system for sending authenticated events from a first device to a second device .. where the second device authenticates the signed event. The system can create the bond by having the first device sign its device certificate to create an authentication bonding object and by transferring the authentication bonding object from the first device to the second device” and [0030] “The event may be any type of information such as a recording command, content metadata .. the event is signed with the handset private key and sent to the target device which uses its list of authorized ABOs to determine a public key that can authenticate the event signature. If the signature can be authenticated <read on satisfying in a certain way ‘a predetermined threshold of risk associated with authenticating an identity’ which can be broadly interpreted>, the target processes the event.” LINDSLEY also teaches: [0044] “a device connected to a network environment 226 can send or receive voice, video or data, and to communicate over the network <read on a line of communication> ..” LINDSLEY further teaches: [0005] “A certificate authority (CA) is an authority in a network that issues and manages security credentials <read on security factors which can be broadly interpreted > and public keys for message encryption” and [0035] “Additional security can include event encryption.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of LINDSLEY in the system (as taught by MAES) to provide ready mechanisms for authenticating an identity of each user/device and communicating any information including voice commands between any two such devices.
MAES in view of LINDSLEY does not expressly disclose “a correlation between an aggregation of a plurality of security factors and a predetermined threshold of risk .. aggregating a received security factor preference input from each user in the plurality of users ..” However, the feature is taught by BOUBION (Title: Security, storage and communication system).
In the same field of endeavor, BOUBION teaches: [0007] “an authentication factor is a piece of information used to verify identity or status for security purposes,” [0017] “multi-factor authentication is the use (of) a plurality of authentication factors <read on ‘an aggregation of a plurality of security factors’ which can be broadly interpreted> within an authentication routine .. The more authentication factors utilized, the higher confidence and security of authentication is achieved <read on correlation and where ‘confidence and security’ reads on ‘risk’ where a threshold is a system design choice> ..” and [0061] “The management console 36 shown in FIGS. 3 and 4 is a management console for the management of security thresholds <read on risk threshold> and access controls, and for managing and maintaining the system 10, including the networks, facilities and information transmitted therein.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of BOUBION in the system (as taught by MAES and LINDSLEY) for employing a plurality of security factors for user/device authentication. As for what security factors are employed and how are they combined to compare to a pre-determined threshold are system design choices. The applicant is requested to clarify the technical validity of “a correlation between a summation of a plurality of security factors and a predetermined threshold of risk” for allowability consideration.
As per claim 2 (dependent on claim 1), MAES in view of LINDSLEY and further in view of BOUBION further discloses “15……….identifying a plurality of indicative markers based on the analysis of the received voice command; and matching each indicative marker within the plurality of indicative markers to a respective stored indicative marker within a plurality of stored indicative markers based on the identified contextual factors associated with a user received voice command to a stored database of indicative markers associated with identities of additional users using a natural linguistic programming algorithm and an artificial intelligence algorithm (MAES, [0028], After receiving the command, the speaker is identified <read on the corresponding ID or indicative marker>; [0029], Each feature vector <read on contextual factors – see Specification> is scored against feature vectors forming the codebooks <read on matching the stored indicative markers>; [0028], After receiving the command, the speaker is identified .. the corresponding special vocabulary and aliased instructions of the speech recognizer 360 <read on ‘a natural linguistic programming algorithm and an artificial intelligence algorithm’> are selected).” 
Claims 3, 10, 17 (similar in scope to part of claim 1) are rejected under the same rationale as applied above for claim 1. 
Claims 8-9 (similar in scope to claims 1-2) are rejected under the same rationale as applied above for claims 1-2. Specification [0037] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Claims 15-16 (similar in scope to claims 1-2) are rejected under the same rationale as applied above for claims 1-2. 
Conclusion
5.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		7/12/2022Primary Examiner, Art Unit 2659